PER CURIAM.
Danah D. Diggs appeals the district court’s orders denying her motion for a downward departure and motion to correct sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Diggs, No. CR-01-02 (W.D.Va. Nov. 14, 2003; Jan. 27, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED